—Proceeding for the readjustment of the rights of holders of investments in a certain mortgage covering premises in the borough of Brooklyn. Appeal from order giving instructions and directions to the trustee in respect to alleged overpayments of interest by the owner and directing that no credit be given to the owner therefor. In effect, the present order construed the final order approving the reorganization plan. Order, in so far as an appeal therefrom is taken, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Davis, Johnston, Adel and Close, JJ., concur.